DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by COLIN (GB 1462033).
Regarding claim 10, Colin discloses a neonatal drape device comprising: a sheet comprising a pliable material (col.2, line 119-col.3, line 3) and including a central base portion (see annotated figure below) having a length dimension and a width dimension and configured to receive a neonatal subject in a supine position (fig.2) and a plurality of leaves extending away from the central base portion and adapted to wrap around the neonatal subject (see annotated figure below), the plurality of leaves .

    PNG
    media_image1.png
    681
    630
    media_image1.png
    Greyscale

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over COLIN (GB 1462033).
Regarding claim 12, Colin/ Pierre teaches the neonatal drape device of claim 10, wherein the leaves are coupled to and repeatedly separable from the base portion (col.1, line 80-94 of Colin).
Regarding claim 13, Colin/ Pierre teaches the neonatal drape device of claim 10, wherein the lateral leaf comprises a separation line dividing the lateral leaf into an upper lateral portion and a lower lateral portion. It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have the lateral leaf includes a separation line dividing the lateral leaf into an upper lateral portion and a lower lateral portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman,


    PNG
    media_image1.png
    681
    630
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-9, 14 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over COLIN (GB 1462033) in view of Pierre et al. (US 2010/0211139).
Regarding claim 1, Colin discloses a neonatal drape device (fig.1 and 2) comprising: a sheet formed from a pliable heat-retaining material (abstract) and comprising a central base portion having a length (see annotated figure below) and a width and at least one lateral leaf separated from the central base portion by line extending along a side edge of the central base portion along the length and having a length dimension substantially equivalent to the length dimension of the central base portion and at least one bottom leaf separated from the central base portion by a fold line (see annotated figure below) , the bottom leaf having a width dimension substantially equivalent to the width dimension of the central base portion (see annotated figure below), the central base portion sized and dimensioned to receive a neonatal subject in a supine position and the at least one bottom leaf foldable over the 
	Pierre teaches a full body blanket has a central bonded strip that extends from a distal end of an upper portion of the blanket to the foot end of the blanket to divide the 
main body of the blanket into two longitudinal portions.  A discontinuous slit or tearable line is provided along the length of the strip to enable the longitudinal portions to be separable from each other by a user applying a force along the tearable strip.  The strip may be torn anywhere along its entire length so that the longitudinal portion to be removed from the patient may be folded back anywhere along the length of the strip to selectively expose particular body parts of the patient. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device as taught by Colin with tearline as taught by Pierre for the purpose of more versatile.



    PNG
    media_image1.png
    681
    630
    media_image1.png
    Greyscale

Regarding claim 2 and 11, Colin/ Pierre teaches the neonatal drape device of claim 1, wherein the sheet is made of a plastic material (col.1, line 74-79 of Colin). However, Colin/ Pierre teach does not teach the plastic material to be transparent. However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively was filed with any material including transparent plastic 
Regarding claim 3, Colin/ Pierre teaches the neonatal drape device of claim 1, wherein the sheet is made of a material that provides thermoregulation to the neonatal subject (abstract, see also col1, line 15-63 of Colin).
Regarding claim 5, Colin/ Pierre teaches the neonatal drape device of claim 1, wherein the at least one leaf comprises a slot formed in an outer edge (see annotated figure below).
Regarding claim 6, Colin/ Pierre teaches the neonatal drape device of claim 1, further comprising a bubble pack and a blanket (see annotated figure below, see also col.1, line 59-72 of Colin).
Regarding claim 7, Colin/ Pierre teaches the neonatal drape device of claim 6, wherein the bubble pack includes an inlet hose and a drain hose (tubes 15 and 16 of Colin).
Regarding claim 8, Colin/ Pierre teaches the neonatal drape device of claim 7, wherein the bubble pack is configured to have water flow into the inlet hose, through the bubble pack, and out of the drain hose, the water being temperature controlled to aid in thermoregulation of the neonatal subject (col.2, line 43-63 of Colin).
Regarding claim 9, Colin/ Pierre teaches the neonatal drape device of claim 1, wherein the sheet is comprised of a material that is repeatedly self-adhesive (col.1, line 80-34).




Regarding claim 14, Colin/ Pierre teaches the neonatal drape device of claim 1, wherein one of the plurality of leaves comprises a semi-circular hood, the semi-circular hood comprising a plurality of slits sized and dimensioned to enable routing of cables through the hood (fig.2, see annotated figure above of Colin).
Regarding claim 21, Colin discloses a neonatal drape device (col.3, line 4-9) comprising: a central base portion comprising a pliable material (col.2, line 119-col.3, line 3) and having a side edge defined by a length dimension and a bottom edge defined by a width dimension, the central base portion configured to receive a neonatal subject in a supine position; a plurality of leaves (see annotated figure below), the plurality of leaves adapted to wrap around the neonatal subject (fig.2), the plurality of leaves comprising a lateral leaf configured to extend along the side edge of the central base portion along the length dimension (see annotated figure below), and a bottom leaf configured to extend along the bottom edge of the central base portion along the width dimension(see annotated figure below); and a first notch formed as a cutaway in an edge of the pliable material forming the central base portion (see annotated figure below), a second notch formed as a cutaway in the pliable material forming the lateral leaf, and a third notch formed as a cutaway in the pliable material forming the bottom leaf, wherein the first, second, and third notches align to form a conduit notch adjacent a corner where the central base portion (see annotated figure below), the lateral leaf, and the bottom leaf meet, the conduit notch being sized and dimensioned to allow a conduit to extend from an internal space of the neonatal drape to an external location while the neonatal drape is wrapped around the neonatal subject (see annotated figure below). 

		Pierre teaches a full body blanket has a central bonded strip that extends from a distal end of an upper portion of the blanket to the foot end of the blanket to divide the 
main body of the blanket into two longitudinal portions.  A discontinuous slit or tearable line is provided along the length of the strip to enable the longitudinal portions to be separable from each other by a user applying a force along the tearable strip.  The strip may be torn anywhere along its entire length so that the longitudinal portion to be removed from the patient may be folded back anywhere along the length of the strip to selectively expose particular body parts of the patient. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device as taught by Colin with plurality of leaves connected by tearlines as taught by Pierre for the purpose of more versatile.



    PNG
    media_image1.png
    681
    630
    media_image1.png
    Greyscale

Regarding claim 22, Colin/ Pierre teaches the neonatal drape device of claim 21. However, Colin/ Pierre does not teach wherein the plurality of leaves are integral with the central base portion. However, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have wherein the plurality of leaves are integral with the central base portion since it has been held Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 23, Colin/ Pierre teaches the neonatal drape device of claim 21, wherein the plurality of leaves are removably connected to the central base portion (abstract of Pierre).
Regarding claim 24, Colin/ Pierre teaches the neonatal drape device of claim 21, wherein the plurality of leaves are connected to the base portion with at least one of an adhesive, a hook and loop type fastener, a pin, a button, or a snap (fig.2, see also col.2, line 76-93 of Colin).
Regarding claim 25, Colin discloses the neonatal drape device of claim 21, further comprising a hood extending from an end of the central body portion opposite the bottom edge (see annotated figure above and fig.2 of Colin).
Regarding claim 27, Colin/ Pierre teaches the neonatal drape device of claim 21. However, Colin/ Pierre does not teaches wherein the conduit notch is comprises at least a portion of a circular shape. The Applicant has not disclosed the criticality of the shape. In fact the applicant disclosed that the notches, channels, and slots are not restricted to any particular shape.  These elements can be generally circular, triangular, oval, rectangular, or different shapes.  It should be understood, therefore, that the methods and apparatuses described above are only exemplary and do not limit the scope of the invention, and that various modifications could be made by those skilled in the art that would fall within the scope of the invention [0040]. It would have been an obvious matter of design choice to have any conduit shape including semi-circle, for the purpose of allowing the desired shape tube, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is In re Dailey, 149 USPQ 47 (CCPA 1976).  
Regarding claim 26, Colin discloses the neonatal drape device of claim 25, wherein the hood comprises at least one slit extending from an outer edge toward an interior of the hood (fig.2, see annotated figure above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-



/TIGIST S DEMIE/Examiner, Art Unit 3794